     Case: 1:20-cv-06161 Document #: 41 Filed: 08/31/21 Page 1 of 1 PageID #:477

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Mike Anderson Chevrolet of Chicago,
LLC
                                            Plaintiff,
v.                                                       Case No.: 1:20−cv−06161
                                                         Honorable Franklin U. Valderrama
QBE Insurance Corporation
                                            Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, August 31, 2021:


        MINUTE entry before the Honorable Sunil R. Harjani: Defendant's motion for
extension of time [40] is granted in part and denied in part. The Court understands that
this motion is unopposed, but there has been no explanation as to why 120 days extra is
needed (until 1/15/22) to complete several depositions. Fact discovery is to close on
9/17/21. Given that there is no objection for additional time, the Court will grant an extra
45 days to complete depositions. Fact discovery shall now close on 11/1/21. In the status
report due on 9/20/21, the parties shall list the names of all deponents and confirmed dates
for their depositions through the end of the fact discovery deadline. The parties are
ordered to meet and confer by 9/3/21 and start scheduling depositions. The Court will
allow additional time in discovery for the new defendants if the district court grants
Plaintiff's motion to file a second amended complaint. Mailed notice(lxs, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
